UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7381


PHILIP D. SMITH,

                    Petitioner - Appellant,

             v.

BRYAN M. ANTONELLI,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:18-cv-01676-RBH)


Submitted: January 22, 2019                                       Decided: January 25, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Philip D. Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Philip D. Smith, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2012)

petition for lack of jurisdiction. We have reviewed the record and find no reversible

error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the

reasons stated by the district court. Smith v. Antonelli, No. 4:18-cv-01676-RBH (D.S.C.

Oct. 30, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                               AFFIRMED




                                             2